Hunt, Chief Justice.
David Shawn Williams shot a handgun into a crowd killing Terrance Williams (no relation). He was convicted of felony murder with assault of the victim as the underlying felony, and aggravated assault, and sentenced to life in prison.1 He appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Williams guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The record amply supports the trial court’s determination that trial counsel was not ineffective under the standards of Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1984), *864adopted by this court in Smith v. Francis, 253 Ga. 782 (325 SE2d 362) (1985).
Decided January 30, 1995.
John E. Pirkle, for appellant.
Dupont K. Cheney, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Michael D. Groves, Assistant Attorney General, for appellee.
3. We find no merit to Williams’ remaining enumerations of error.2

Judgment affirmed.


All the Justices concur.


 The defendant committed the crimes on November 18, 1992. He was indicted by the Liberty County Grand Jury on November 21, 1992, for the felony murder of Terrance Williams with the underlying felony being the aggravated assault of the victim, and for aggravated assault based on the defendant’s shooting of the gun in the direction of a group of people. The defendant was tried before a jury on November 17-18, 1993, and convicted of felony murder and aggravated assault. The trial court merged the underlying felony of assault of the victim with the felony murder conviction and sentenced Williams to life in prison for felony murder and ten years for aggravated assault, to be served consecutively. Williams’ motion for new trial, filed December 7, 1993, was denied on May 2, 1994. Williams filed a notice of appeal on May 11, 1994. The case was docketed in this court on May 24, 1994, and submitted without oral argument on July 18, 1994.


 These enumerations consist of Williams’ contentions that the trial court erred by refusing to grant his motion for continuance, and that the trial court erred by refusing to grant his motion for a directed verdict.